]N THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

s'rEvEN W. HoGAN
v. § Civil NO_ ccB-is_144s
cARRoLL coUN'rY, MARY_LAND, er at

MEMoRANDUM oPINiON

A serious altercation transpired between Steven W. Hogan and officers of the
Westminster Police Department on July 14, 2616, in the yard outside Mr. Hogan’ s Westminster
home. Subsequently, Mr. Hogan filed suit in this court under 42 U.S.C. '§ 1§83, naming Carroll 4
County, Maryland, Ofticer Michael Beaumont, and Sergeant Radcliffe Darby as defendants At
issue here are the defendants’ motions to dismiss or, in the alternative, for summary judgment on
Mr. Hogan’s Second Arnendment claim {Count I), his equal protection claim (Count II), and his
excessive use of force claim m(Count III). See Ot`ficer Defendants’ Mot. Dismiss/ Summ. J., ECF
3; Carroll County’s Mot. Dismiss / Summ. J., l`ECF 4. The parties agree that Count I and Count II
should be dismissed, although they disagree over whether that dismissal should be with
prejudice The Fourth Amendment excessive force claim, by contrast, is argued on the merits. j
Under the Heck doctrine, Count l and Count II will be dismissed without prejudice1 Because the
oHicer’s actions under the~ circumstances do not amount to excessive force under the Foulth j

Amendment, Count III will be dismissed With prejudice

 

1 See Heck v. Humphrey, 512 U.S. 477 (1994). Count l and Count II challenge the constitutionality of Md. Code
Pub. Safety § 5-133. On February 20, 2018, Mr. Hogan was convicted under Md. Code Pub. Safety § 5-133 of
unlawful possession of a firearm and that conviction has not been set aside (Compl. 1| 9.) He remains in custody on
that offense (Compl. ‘il 40.) . '

BACKGROUND

While certain aspects of what occurred are very much in dispute, the parties agree on the
basic points of how the events of July 14, 2016, unfolded. The month prior,' Mr. Hogan had been
convicted of a state criminal offense rendering it unlawful for him to possess a firearm (Compl.
11 15.) Mr. Hogan called the Westminster Police Department on the day in question, reporting a
broken door. (Compl_ 11 l9.) Sergeant Lambert responded to the call. There ensued an encounter
between Mr. Hogan and Sergeant Lambert at Mr. Hogan’s doorway in which Mr. Hogan
displayed, but did not hand over, a small silver Derringer firearm in his pocket2 (Compl. 11 20;
Officer Defs’ Mot. to Dismiss / Summ. J, Ex. A at p. 2, ECF No. 3.) Sergeant Lambert called for
backup, and Officer Beaumont and Sergeant Darby, who both knew Mr. Hogan and of his prior
conviction, responded. (Compl. 1122.) The radio call specified that Mr. Hogan was armed with a
handgun (Pl’s Opp’n Defs’ Mot. Dismiss / Summ. J., Ex. 2, ECF No. 7.) While the play-by-play
accounts of what happened next markedly diverge, a standof`f` of sorts came about in which all
agree that words were exchanged, Mr. Hogan retreated into his home (perhaps more than once),
retained control over the Derringer, and Sergeant Darby and Ofiicer Beaumont each deployed a
taser’against Mr. Hogan and used force to effectuate his arrest. (Compl. 11 31-35.) Mr. Hogan was
later convicted of unlawful possession of a firearm in violation ofMd. Code of Pub. Saf`ety § 5-
133 but Was acquitted of resisting arrest. (Pl’s Opp’n Defs’ Mot. Dismiss/ Summ. J. at pp. 2-3,
ECF No. 7.) He Was sentenced to five years in prison, the statute’s mandatory minimum.

(Compl. 11 40.)

 

2 Mr. Hogan alleges that he displayed the firearm in an attempt to relinquish control over the Dem`nger to Sergeant
Lambert, while the latter maintains that when he attempted to grab the gtm, Mr. Hogan exclaimed, “I-Iell No” and
slammed the door.

 

 

ANALYSIS 1
I. Standard of Review 7

The defendants have moved to dismiss for failure to state a claim under Fed. R. Civ. P.
12(b)(6) or, in the alternative, for summary judgment under Fed. R. Civ. P. 56. A court considers
only the pleadings when deciding a Rule 12(b)(6 ) motion Where the parties present matters
outside of the pleadings and the court considers those matters, as here, the motion is treated as
one for summary judgment See Fed. R. Civ. P. 12(d); Gadsby by Gadsby v. Grasmici'c, 109 F.Bd
940,, 949 (4th Cir. 1997); Paukstis v. Kenwood Golf& Counrry Club, Inc., 241 F. Supp. 2d 551,
556 (D. Md. 2003). “There are two requirements for a proper Rule 12(d) conversion.” Greater
Ballimore Cir. for Pregnancy Concerns, Inc. v. Mtryor and Cily Counc_il ofBaltimore, 721 F.3d
264, 281(4th Cir. 2013): First, all parties must,“be given some indication by the court that it is
treating the 12(b)(6) motion as a motion for summary judgment,” which can be satisfied when a
party is “aware that material outside the pleadings is before the court.” Gay v. Wall, 761 F.2d
17 5, 177 (4th Cir. 1985); see also Laughlin v. Metro. Washingron Airports Auth., 149 F.3d 253,
261 (4th Cir. 1998) (commenting that a court has no obligation “to notify parties of the
obvious”). “[T]he second requirement for proper conversion of a Rule 12(b)¢(6) motion is that'the
parties first ‘be afforded a reasonable opportunity for discovery_”’ Greater Baltimore, 721 F.3d
at 281.

Here, the plaintiffs h_ad adequate notice that the defendants’ motions might be treated as
those for summary judgment The motions’ alternative captions and attached materials are in '
themselves sufficient indicia. See Laughlin, 149 F.3d at 260-61. Moreover, the plaintiffs referred
to the motions in their opposition brief as those for summary judgment and submitted additionah

documentary exhibits If the plaintiffs had thought they needed additional evidence to oppose

summary judgment Rule 56(d), which they have not invoked, afforded them the opportunity to
seek further discovery through an affidavit See Fed. R. Civ. P. 56(d); see also Greater '
Baltimore, 721 F.3d at 281 (“[The defendant] took ‘the proper course’ when it filed the Rule
56([d]) Affidavit, ‘stating that it could-not properly oppose . . . summary judgment without a
chance to conduct discovery.”’) (citation omitted); Laughlin, 149 F.3d at 261 (refi.rsing to
overturn district court’s grant of summary judgment on assertions of inadequate discovery when
the nonmoving party failed to make an appropriate motion under Rule 56([d])). Therefore, the
court will consider the affidavits and additional materials submitted by the parties and will treat
the motions of the defendants as motions for summary judgment

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is
genuine if ‘a reasonable jury could return a verdict for the,nonmoving party. ”’ Libertarian Party
of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. ofAm.,
673 F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit
under the governing law.”’ Id. (quoting Anderson v. Liberty Lol)by, lnc., 477 U.S. 242, 248
(1986)). Accordingly, “the mere existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for summary judgment[.]” Anderson, 477
U.S. at 247-48. The court must view the evidence in the light most favorable to the nonmoving
party, Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (per cnriam), and draw all reasonable
inferences in that party’s favor, Scon‘ v. Harris, 550 U.S. 372, 378 (2007) (citations omitted); see
also Jacob.s v. NC. Aclmr`n. Ojj‘ice ofthe Courts, 780 F.3d 562, 568-69 (4th Cir. 2015). At the

same time, the court must “prevent factually unsupported claims and defenses from proceeding

to trial.” Bouchat v. Balt. Ravens Football Clu_b, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting
Drew:'tt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

I[. Discussion

A. Heclc Doctrine

Count 1 and Count II will be dismissed without prejudice Heck currently bars Mr. Hogan’s
claims, but if his conviction should somehow be set aside in the iiiture, he may be permitted to
file a new action See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (stating that “to recover
damages for allegedly unconstitutional conviction or imprisonment or for other harm caused by
actions whose unlawfillness would render a conviction or Sentence invalid, a § 1983 plaintiff
must prove that the conviction or sentence has been reversed on direct appeal, expunged by
executive order, declared invalid by a state tribunal authorized to make such determination or
called into question by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254 A
claim for damages bearing that relationship to a conviction or sentence that has not been so d
invalidated is not cognizable under § 1983.”). The court expresses no opinion on the merits, if
any, of those fiiture claims.

B. Excessive Force

Qualified immunity is an affirmative defense to liability under 42 U.S.C. § 1983_ Harlow v.
Firzgerald, 457 U.S. 800, 815 (1982). Qualified immunity shields government officials from
liability for civil damages as long as “their conduct does not violate clearly established Statutory
or constitutional rights of Which a reasonable person would have known.” Harlow, 457 U.S. at
818. “Qualified immunity balances two important interests_the need to hold public officials
accountable when they exercise power irresponsibly and the need to shield officials fi'om

harassment distraction, and liability when they perform their duties reasonably.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009). Defe`ndants bear the burden'of proving their entitlement to
qualified immunity Danser v. Stansber)y, 772 F.3d 340, 345 (4th Cir. 2014)."1`0 prevail on a
qualified immunity defense, a government official must demonstrate either (1) that the facts,
construed in the plaintiff s favor, do not constitute a violation of the plaintiffs constitutional
rights, or (2) that the right infringed upon was not clearly established at the time of the alleged
violation See Saucz'er v. Karz, 533 U.S. 194, 201 (2001); Pearson, 555 U.S. at 231-33.

The threshold inquiry is whether the facts, viewed in the light most favorable to the plaintiff,
show that the officers’ conduct violated a constitutional right iB’_rosseau v. Haugen, 543 U.S. 194,
197 (2004). The Fourth Amendment prohibits police officers from exercising excessive or "
unreasonable force. Graham v. Connor, 490 U.S. 386, 395 (1989). To determine whether an
officer’s use of force amounts to excessive force under the Fourth Amendment, courts employ
the objective reasonableness test, weighing “the severity of the crime at issue, whether the
suspect poses an immediate threat to the safety of the officers or others, and whether he is
actively resisting arrest to attempting to evade arrest by flight.” ld. at 396. “To properly consider
the reasonableness of the force employed we must ‘view it in full context, with an eye toward the
proportionality of the force in light of all the circumstances ”’ Estate ofArmstrong ex rel.
Armstrong v. Vill. ofPI`nehurst, 810 F.3d 892, 899 (4th Cir. 2016) (quoting sz'lh v. Ray, 781
F.3d 95, 101 (4th Cir. 2005)).

Sergeant Darby and Officer Beaumont’s use of nondeadly force against Mr. Hogan was not
excessive or unreasonable It is undisputed that Mr. Hogan called the police about a broken door
and that, when officers lresponded, they found not a broken door but instead a man unlawfiilly
Wielding a firearm. The plaintiff asserts that, having discovered the Derringer, and knowing that

his possession was unlawiiil, he reported the broken door so that police would respond, and so

that he could hand over possession of the firearm without being arrested (Compl, 11 l9.) Even if
Mr. Hogan’s version of events, supported by no evidence, is true, the fact remains that Mr.
Hogan had multiple opportunities, first with Sergeant Lambert, and then when Sergeant Darby

‘ and Mr. Hogan conversed prior to the first use of a taser, to relinquish the gun. (See Pl’s Resp.
Defs’ Mot. Dismiss / Summ. J. at pp. 5-6, ECF 7.) Given Mr. Hogan’s pretextual call to police,
his ongoing possession of the gun, and the fact that all parties knew at the time that his
possession was unlawful, Sergeant Darby’s initial use of a taser (which failed), and Officer
'Beaumont’s second use of the taser were objectively reasonable steps to secure officer safety and
were proportional to the threat presented by Mr. Hogan, who at all times appeared to remain
armed. There is no fact in dispute that is material to the objective reasonableness inquiry.

While this finding is sufficient to sustain the defendants’ motion for summary judgment it is
worth noting for the record that the exhibits submitted by both parties portray a much more dire
constellation of facts. Sergeant Lambert reports that upon his arrival Mr. Hogan was extremely
agitated, that he was angry at Sergeant Darby for reasons related to a prior case, that Mr. Hogan
affirmatively refused to relinquish the Derringer, that he made numerous statements about
wanting the police to shoot him, that he was frantically retreating and reemerging fi"orn his front
door, and that he pulled out one of the first taser probes, and repeatedly disobeyed officer
instructions (Officer.D_efs’ Mot. Dismiss/ Summ. .T. Ex. A, ECF 3.) This account is ratified by
several other police reports submitted by officers at the scene. (Officer Defs’ Mot Dismiss /
Summ. J. Ex. B-F, ECF 3.) This textured factual portrait, derived from the exhibits submitted by
both the plaintiff and the defendants, is countered only by Mr. Hogan’s unsupported and
conclusory assertion that the officers harbored ill-will toward him and tased him without

warning, an assertion that is itself belied by Mr. Hogan’s decision to initiate the encounter

All the evidence in the present record thus supports the conclusion that it was objectively
reasonable for Sergeant Darby and Officer Beaumont to each deploy their tasers in order to
effectuate Mr. Hogan’s arrest This conclusion accords with the Fourth Circuit’s analysis in
Meyers v. Balrimore Counry, Md., 713 F.3d 723, 733-34 (4th Cir. 2013), where an officer’s
initial uses of a taser against an agitated man wielding a baseball bat were found to be
objectively reasonable, although subsequent deployments of the taser after the man was subdued
were not The present facts are readily distinguishable from those in Armsrrong v. Vz`llage of
Pinehursr, 810 F.3d 892, 907 (4th Cir. 2016), where the individual tased was unarmed and
stationary, and other cases invoked by the plaintiff involving the conspicuously disproportionate
use of force See, e.g., Cavanaugh v. Woods Cross Cily, 625 F.3d 661, 666-67 (10th Cir. 2010)
(taser used against unarmed woman who did not pose a threat to officer safety); Harris v.
Roderick, 126 F.3d 1189 (9th Cir. 1997) (Ruby-Ridge FBI sniper’s use of deadly force from afar).3

Because Mr. Hogan has not established a violation of his constitutional rights, the
defendant officers are entitled to judgment in their favor. Similarly, the absence of a
constitutional violation precludes Mr. Hogan’s § 1983 claims against Carroll County.

A separate order follows

,»M - JQ§

Date Catherine C. Blake
United States District Judge

 

3 Even if there were a Fourth Amendment violation here, the right at issue was not clearly established at the time of
the altercation While Armstrong put officers on notice that suspects have a Fourth Arnendment right “not to be
subjected to tasing while offering stationary and non-violent resistance to a lawful seizure,” Armstrong, 810 F.3d at
907 , it is not apparent in light of pre-existing law in the Fourth Circuit that a person advancing toward the police,
unlawfully wielding a gun and refusing to comply with instructions has a right not to be tased. See Wilson v. Prince
George's Cty., Maryland, 893 F.3d 213, 220-22 (4th Cir. 2018). This provides an alternative and independent basis

for granting summary judgment

